{¶ 35} While I generally concur with the majority as to the disposition of this case, I disagree with the analysis of the third assignment of error. I find it to be irrelevant that there were no other charges filed after Yvette Davidson was questioned by the Bureau of Alcohol, Tobacco and Firearms.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellant.